 



Exhibit 10.15
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON ANY EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (i) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (ii) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR “BLUE-SKY” LAWS.

      No. WS-«WarrantNo»   For the Purchase
of up to «Shares»shares
of Common Stock

WARRANT TO PURCHASE
COMMON STOCK
OF
STARVOX COMMUNICATIONS, INC.
(A CALIFORNIA CORPORATION)
     StarVox Communications, Inc., a California corporation (the “Company”), for
value received, the sufficiency of which is hereby acknowledged, certifies that
«Holder», or his, her or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at any time
or from time to time on or after the Escrow Release Date (as defined below) and
at or before 5:00 p.m. New York City local time on May 24, 2009 (the “Expiration
Date”), up to «SharesSpelled» («Shares») shares of common stock, par value
$0,001 per share, of the Company (“Common Stock”), at a purchase price per share
equal to $0.01 per share (the “Base Price”), as adjusted upon the occurrence of
certain events as set forth in Section 2 of this Warrant. The shares of Common
Stock issuable upon exercise of this Warrant, and the purchase price per share,
are hereinafter referred to as “Warrant Stock” and the “Purchase Price,”
respectively. The “Escrow Release Date” shall mean the date that the loan
proceeds are released to the Company pursuant to that certain Escrow Agreement
dated May 24, 2006.
     1. Exercise.
          1.1 Manner of Exercise: Payment in Cash. This Warrant may be exercised
by the Holder, in whole or in part, by surrendering this Warrant, with the
purchase form appended hereto as Exhibit A duly executed by the Holder, at the
principal office of the Company, or at such other place as the Company may
designate, accompanied by payment in full of the Purchase Price payable

 



--------------------------------------------------------------------------------



 



in respect of the number of shares of Warrant Stock purchased upon such
exercise. Payment of the Purchase Price shall be in cash or by certified or
official bank check payable to the order of the Company.
          1.2 Effectiveness. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1.1 above. At such time, the person or persons in whose name or names
any certificates for Warrant Stock shall be issuable upon such exercise as
provided in Section 1.3 below shall be deemed to have become the holder or
holders of record of the Warrant Stock represented by such certificates.
          1.3 Delivery of Certificated(s). As soon as practicable after the
exercise of this Warrant in full or in part, and in any event within three
(3) business days thereafter, the Company, at its sole expense, will cause to be
issued in the name of, and delivered to, the Holder, or, subject to the terms
and conditions hereof, as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct:
               (a) A certificate or certificates for the number of full shares
of Warrant Stock to which such Holder shall be entitled upon such exercise,
plus, in lieu of any fractional share to which such Holder would otherwise be
entitled, cash in an amount determined pursuant to Section 1.4 hereof, and
               (b) In case such exercise is in part only, a new warrant or
warrants (dated the date hereof) of like tenor, calling in the aggregate on the
face or faces thereof for the number of shares of Warrant Stock (without giving
effect to any adjustment therein) equal to the number of such shares called for
on the face of this Warrant minus the number of such shares purchased by the
Holder upon such exercise as provided in Section 1.1 above.
          1.4 Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefor in cash on the basis of the fair market value of the Warrant
Stock reasonably determined by the Board of Directors of the Company (and, in
the case of a conversion of this Warrant, in accordance with Section 1.5(c)).
          1.5 Right to Convert Warrant into Stock: Net Issuance.
               (a) Right to Convert. In addition to and without limiting the
rights of the Holder under the terms of this Warrant, the Holder shall have the
right to convert this Warrant or any portion thereof (the “Conversion Right”)
into shares of Warrant Stock as provided in this Section 1.5 at any time or from
time to time during the term of this Warrant. Upon exercise of the Conversion
Right with respect to a particular number of shares subject to this Warrant (the
"Converted Warrant Shares”), the Company shall deliver to the Holder (without
payment by the Holder of any Purchase Price or any cash or other consideration)
that number of shares of fully paid and nonassessable Warrant Stock equal to the
quotient obtained by dividing (X) the value of this Warrant (or the specified
portion hereof) on the Conversion Date (as defined in subsection (b) hereof),
which value shall be determined by subtracting (A) the aggregate Purchase Price
of the Converted Warrant Shares immediately prior to the exercise of the
Conversion Right

-2-



--------------------------------------------------------------------------------



 



from (B) the aggregate fair market value of the Converted Warrant Shares
issuable upon exercise of this Warrant (or the specified portion hereof) on the
Conversion Date (as herein defined) by (Y) the fair market value of one share of
Warrant Stock on the Conversion Date (as herein defined).
     Expressed as a formula, such conversion shall be computed as follows:

         
N =
  B – A
 
Y    

     
where:
  N = the number of shares of Warrant Stock that may be issued to Holder
 
   
 
  Y = the fair market value (FMV) of one share of Warrant Stock
 
   
 
  A = the aggregate Warrant Price (Converted Warrant Shares x Purchase Price)
 
   
 
  B = the aggregate FMV (i.e., FMV x Converted Warrant Shares)

No fractional shares shall be issuable upon exercise of the Conversion Right,
and, if the number of shares to be issued determined in accordance with the
foregoing formula is other than a whole number, the Company shall pay to the
Holder an amount in cash equal to the fair market value of the resulting
fractional share of the Conversation Date (as herein defined).
               (b) Method of Exercise. The Conversion Right may be exercised by
the Holder by the surrender of this Warrant at the principal office of the
Company together with the Subscription Form in the form attached hereto, duly
completed and executed and indicating the number of shares subject to this
Warrant which are being surrendered (referred to in Section 1.5(a) hereof as the
Converted Warrant Shares) in exercise of the Conversion Right. Such conversion
shall be effective upon receipt by the Company of this Warrant, together with
the aforesaid written statement, or on such later date as is specified therein
(the “Conversion Date”), and, at the election of the Holder hereof, may be made
contingent upon the occurrence of any of the events specified in Section 2.4.
Certificates for the shares issuable upon exercise of the Conversion Right and,
if applicable, a new warrant (dated the date hereof) evidencing the balance of
the shares remaining subject to this Warrant, shall be issued as of the
Conversion Date and shall be delivered to the Holder within thirty (30) days
following the Conversion Date.
               (c) Determination of Fair Market Value. For purposes of this
Section 1.5, “fair market value” of a share of Warrant Stock as of a particular
date (the “Determination Date”) shall mean:
                    (1) If the Company’s Common Stock is traded on an exchange
or is quoted on the Nasdaq National or Small Cap Market, then the average
closing prices over the three-day period ending on the day prior to the
Determination Date;
                    (2) If the Company’s Common Stock is not traded on an
exchange or on the Nasdaq National or Small Cap Market but is traded in the
over-the-counter market, then the average closing prices over the three-day
period ending on the day prior to the Determination Date;

-3-



--------------------------------------------------------------------------------



 



                    (3) In the event that the Determination Date is the date of
a liquidation, dissolution or winding up, or any event deemed to be a
liquidation, dissolution or winding up with respect to the Warrant Stock under
the Company’s Articles of Incorporation, then the fair market value per share of
the Warrant Stock shall be determined by aggregating all amounts to be payable
per share to holders of the Warrant Stock in the event of such liquidation,
dissolution or winding up; or
                    (4) In all other cases, the fair market value per share of
the Warrant Stock shall be determined in good faith by the Company’s Board of
Directors upon review of relevant factors.
     2. Certain Adjustments. The Purchase Price and the number of shares of
Warrant Stock deliverable upon exercise of the Warrant shall be subject to
adjustment from time to time as follows:
          2.1 Subdivision, Reclassification or Change in Common Stock. In the
event of any subdivision, reclassification or change of the Common Stock into a
greater number or different class or classes of stock, the number of shares of
Warrant Stock deliverable upon exercise of this Warrant shall be determined in
accordance with the terms of the Articles of Incorporation, and the Purchase
Price for such Warrant Stock shall be proportionately reduced.
          2.2 Consolidation, Reclassification or Change in Common Stock. In the
event of any consolidation, reclassification or change of the Common Stock into
a lesser number or different class or classes of stock, the number of shares of
Warrant Stock deliverable upon exercise of this Warrant shall be determined in
accordance with the terms of the Articles of Incorporation, and the Purchase
Price for such Warrant Stock shall be proportionately increased.
          2.3 Reorganizations. If there shall occur any capital reorganization
of the Common Stock (other than a subdivision, combination, reclassification or
change in par value), then, as part of any such reorganization, lawful provision
shall be made so that the Holder shall have the right thereafter to receive upon
the exercise of this Warrant the kind and amount of shares of stock or other
securities or property which such Holder would have been entitled to receive if,
immediately prior to any such reorganization, such Holder had held the number of
shares of Common Stock which were then purchasable upon the exercise of this
Warrant. In any such case, appropriate adjustment (as reasonably determined by
the Board of Directors of the Company) shall be made in the application of the
provisions set forth herein with respect to the rights and interests thereafter
of the Holder such that the provisions set forth in this Section 2 (including
provisions with respect to adjustment of the Purchase Price) shall thereafter be
applicable, as nearly as is reasonably practicable, in relation to any shares of
stock or other securities or property thereafter deliverable upon the exercise
of this Warrant.
          2.4 Merger, Consolidation or Sale of Assets. If there shall be a
merger or consolidation of the Company with or into another corporation (other
than a merger or reorganization involving only a change in the state of
incorporation of the Company or the acquisition by the Company of other
businesses where the Company survives as a going concern), or the sale of all or
substantially all of the Company’s capital stock or assets to any other person,
then as a part of such transaction, provision shall be made so that the Holder
shall thereafter be entitled to

-4-



--------------------------------------------------------------------------------



 



receive the number of shares of stock or other securities or property of the
Company, or of the successor corporation resulting from the merger,
consolidation or sale, to which the Holder would have been entitled if the
Holder had exercised its rights pursuant to this Warrant immediately prior
thereto. Notwithstanding anything to the contrary set forth in this Warrant, in
the event that the Company completes a transaction described in this Section 2.4
with U.S. Wireless Data, Inc., then the terms of such transaction shall provide
that this Warrant be assumed by the parent corporation surviving such
transaction so that the Holder shall thereafter be entitled to receive the
number of shares of stock or other securities or property of such corporation to
which the Holder would have been entitled if the Holder had exercised its rights
pursuant to this Warrant immediately prior thereto. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 2 to the end that the provisions of this Section 2 shall be
applicable after that event in as nearly equivalent a manner as may be
practicable.
          2.5 Certificate of Adjustment. When any adjustment is required to be
made in the Purchase Price, the Company shall promptly mail to the Holder a
certificate setting forth the Purchase Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment. Such certificate
shall also set forth the kind and amount of stock or other securities or
property into which this Warrant shall be exercisable following the occurrence
of any of the events specified in this Section 2.
     3. Compliance with Securities Act.
          3.1 Unregistered Securities. The Holder acknowledges that this Warrant
and the Warrant Stock have not been registered under the Securities Act, and
agrees not to sell, pledge, distribute, offer for sale, transfer or otherwise
dispose of this Warrant or any Warrant Stock in the absence of (i) an effective
registration statement under the Securities Act covering this Warrant or such
Warrant Stock and registration or qualification of this Warrant or such Warrant
Stock under any applicable “blue-sky” or state securities law then in effect, or
(ii) an opinion of counsel, satisfactory to the Company, that such registration
and qualification are not required. The Company may delay issuance of the
Warrant Stock until completion of any action or obtaining of any consent, which
the Company deems necessary under any applicable law (including without
limitation state securities or “blue-sky” laws).
          3.2 Legend. Certificates delivered to the Holder pursuant to
Section 1.3 shall bear the following legend or a legend in substantially similar
form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE

-5-



--------------------------------------------------------------------------------



 



STATE SECURITIES LAWS, OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”
     4. Reservation of Stock. The Company agrees that, prior to the expiration
of this Warrant, the Company will at all times have authorized and in reserve,
and will keep available, solely for issuance or delivery upon the exercise of
this Warrant, the shares of Common Stock and other securities and properties as
from time to time shall be receivable upon the exercise of this Warrant, free
and clear of all restrictions on sale or transfer and free and clear of all
preemptive rights and rights of first refusal.
     5. Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
     6. Registration Rights.
          6.1 “Piggy Back” Registration. If at any time the Company shall
determine to register under the Securities Act, any of its Common Stock, other
than on Form S-8 or its then equivalent, it shall send to the Holder written
notice of such determination and, if within thirty (30) days after receipt of
such notice, the Holder shall so request in writing, the Company shall use its
best efforts to include in such registration statement all or any part of the
Warrant Stock except that if, in connection with any offering involving an
underwriting of Common Stock to be issued by the Company, the managing
underwriter shall impose a limitation on the number of shares of such Common
Stock which may be included in any such registration statement because, in its
judgment, such limitation is necessary to effect an orderly public distribution,
and such limitation is imposed pro rata among the holders of such Common Stock
having an incidental (“piggy back”) right to include such Common Stock in the
registration statement according to the amount of such Common Stock which each
holder had requested to be included pursuant to such right, then the Company
shall be obligated to include in such registration statement only such limited
portion of the Warrant Stock with respect to which the Holder has requested
inclusion hereunder.
          6.2 Effectiveness. The Company will use its best efforts to maintain
the effectiveness for up to twelve (12) months of any registration statement
pursuant to which any of the Warrant Stock is being offered, and from time to
time will amend or supplement such registration statement and the prospectus
contained therein as and to the extent necessary to comply with the Securities
Act and any applicable state securities statute or regulation. The Company will
also provide the Holder with as many copies of the prospectus contained in any
such registration statement as it may reasonably request.
          6.3 Indemnification of Holder. In the event that the Company registers
any of the Warrant Stock under the Securities Act, the Company will indemnify
and hold harmless the Holder from and against any and all losses, claims,
damages, expenses or liabilities, to which it becomes subject under the
Securities Act or under any other statute or at common law or otherwise, and,
except as hereinafter provided, will reimburse the Holder for any legal or other
expenses reasonably

-6-



--------------------------------------------------------------------------------



 



incurred by it in connection with investigating or defending any actions whether
or not resulting in any liability, insofar as such losses, claims, damages,
expenses, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
registration statement, in any preliminary or amended preliminary prospectus or
in the prospectus (or the registration statement or prospectus as from time to
time amended or supplemented by the Company) or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading or any violation by the Company of any rule or regulation promulgated
under the Securities Act applicable to the Company and relating to action or
inaction required of the Company in connection with such registration, unless
such untrue statement or omission was made in such registration statement,
preliminary or amended, preliminary prospectus or prospectus in reliance upon
and in conformity with information furnished in writing to the Company in
connection therewith by the Holder expressly for use therein. Promptly after
receipt by the Holder of notice of the commencement of any action in respect of
which indemnity may be sought against the Company, the Holder will notify the
Company in writing of the commencement thereof, and, subject to the provisions
hereinafter stated, the Company shall assume the defense of such action
(including the employment of counsel, who shall be counsel reasonably
satisfactory to the Holder), and the payment of expenses insofar as such action
shall relate to any alleged liability in respect of which indemnity may be
sought against the Company. The Holder shall have the right to employ separate
counsel in any such action and to participate in the defense thereof but the
fees and expenses of such counsel shall not be at the expense of the Company
unless representation of the Holder by the counsel retained by the Company would
be inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding or employment of such counsel has been specifically authorized by the
Company. The Company shall not be liable to indemnify any person for any
settlement of any such action effected without the Company’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed. The failure
to deliver written notice to the Company within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve the Company of liability to the Holder under this
Section 6.3 to the extent of such prejudice, but the omission so to deliver
written notice to the Company will not relieve it of any liability that it may
have to any Holder otherwise than under this Section 6.3.
          6.4 Indemnification of Company. In the event that the Company
registers any of the Warrant Stock under the Securities Act, the Holder will
indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed the registration statement, each underwriter of the
shares so registered (including any broker or dealer through whom such of the
shares may be sold) and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act from and against any and all losses,
claims, damages, expenses or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act or under any other statute
or at common law or otherwise, and, except as hereinafter provided, will
reimburse the Company and each such director, officer, underwriter or
controlling person for any legal or other expenses reasonably incurred by them
or any of them in connection with investigating or defending any actions whether
or not resulting in any liability, insofar as such losses, claims, damages,
expenses, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
registration statement, in any preliminary or amended preliminary prospectus or
in the prospectus (or in the registration statement

-7-



--------------------------------------------------------------------------------



 



or prospectus as from time to time amended or supplemented) or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, but only insofar as any such statement or omission was
made in reliance upon and in conformity with information furnished in writing to
the Company in connection therewith by the Holder expressly for use therein.
Promptly after receipt of notice of the commencement of any action in respect of
which indemnity may be sought against the Holder, the Company will notify the
Holder in writing of the commencement thereof, and the Holder shall, subject to
the provisions hereinafter stated, assume the defense of such action (including
the employment of counsel, who shall be counsel reasonably satisfactory to the
Company) and the payment of expenses insofar as such action shall relate to the
alleged liability in respect of which indemnity may be sought against the
Holder. The Company and each such director, officer, underwriter or controlling
person shall have the right to employ separate counsel in any such action and to
participate in the defense thereof but the fees and expenses of such counsel
shall not be at the expense of the Holder unless representation of the Company
by the counsel retained by the Holder would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding or employment of such counsel has
been specifically authorized by the Holder. The Holder shall not be liable to
indemnify any person for any settlement of any such action effected without the
Holder’s consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The failure to deliver written notice to the Holder within a
reasonable time of the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve the Holder of liability to the
Company under this Section 6.4 to the extent of such prejudice, but the omission
so to deliver written notice to the Holder will not relieve it of any liability
that it may have to the Company otherwise than under this Section 6.4.
          6.5 Termination of Obligation. The Company’s obligation to register
Holder’s Warrant Stock pursuant to this Section 6 shall terminate at such time
as the Company’s shares are publicly traded and all shares of Common Stock of
the Company issuable or issued upon conversion of the Warrant Stock held by
Holder (and its affiliates) may be sold pursuant to Rule 144 during any ninety
(90) day period.
     7. Transferability. Except as otherwise set forth in Section 3, this
Warrant is not transferable by the Holder. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of this Warrant or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon this Warrant or such rights, shall be
null and void.
     8. No Rights as Shareholder. Until the exercise of this Warrant, the Holder
shall not have or exercise any rights by virtue hereof as a shareholder of the
Company.
     9. Notices. All notices, requests and other communications hereunder shall
be in writing, shall be either (i) delivered by hand, (ii) made by telex,
telecopy or facsimile transmission, (iii) sent by overnight courier, or
(iv) sent by registered mail, postage prepaid, return receipt requested. In the
case of notices from the Company to the Holder, they shall be sent to the
address furnished to the Company in writing by the last Holder who shall have
furnished an address to the Company in writing. All notices from the Holder to
the Company shall be delivered to the Company

-8-



--------------------------------------------------------------------------------



 



at its offices at 2728 Orchard Parkway, San Jose, California 95134, Attention:
Chief Executive Officer, or such other address as the Company shall so notify
the Holder. All notices, requests and other communications hereunder shall be
deemed to have been given (i) by hand, at the time of the delivery thereof to
the receiving party at the address of such party described above, (ii) if made
by telex, telecopy or facsimile transmission, at the time that receipt thereof
has been acknowledged by electronic confirmation or otherwise, (iii) if sent by
overnight courier, on the next business day following the day such notices is
delivered to the courier service, or (iv) if sent by registered mail, on the
fifth business day following the day such mailing is made.
     10. Waivers and Modifications. Any term or provision of this Warrant may be
waived only by written document executed by the party entitled to the benefits
of such terms or provisions. The terms and provisions of this Warrant may be
modified or amended only by written agreement executed by the parties hereto.
     11. Headings. The headings in this Warrant are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions of this Warrant.
     12. Governing Law. This Warrant will be governed by and construed in
accordance with and governed by the laws of California without giving effect to
the conflict of law principles thereof.
[Signature Page Follows]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
on December ___, 2006, by one of its officers thereunto duly authorized.

            STARVOX COMMUNICATIONS, INC.
      By:           Tom Rowley, President and CEO             

Signature Page to the May 24th Warrant for «Holder»

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PURCHASE FORM
     To: STARVOX COMMUNICATIONS, INC.
     The undersigned pursuant to the provisions set forth in the attached
Warrant hereby irrevocably elects to (check one):

         
 
                         (A) purchase
                                                    shares of Common Stock, par
value $0,001 per share, of StarVox Communications, Inc. (the “Common Stock”),
covered by such Warrant and herewith makes payment of $                    ,
representing the full purchase price for such shares at the price per share
provided for in such Warrant; or
 
       
 
                         (B) convert                                         
Warrant Shares into that number of shares of fully paid and nonassessable shares
of Common Stock, determined pursuant to the provisions of Section 1.5 of the
Warrant.

     Common Stock for which the Warrant may be exercised or converted shall be
known herein as "Warrant Stock.”
     The undersigned is aware that Warrant Stock has not been and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws. The undersigned understands that reliance by the
Company on exemptions under the Securities Act is predicated in part upon the
truth and accuracy of the statements of the undersigned in this Purchase Form.
     The undersigned represents and warrants that (i) he has been furnished with
all information which he deems necessary to evaluate the merits and risks of the
purchase of Warrant Stock, (ii) he has had the opportunity to ask questions
concerning Warrant Stock and the Company and all questions posed have been
answered to his satisfaction, (iii) he has been given the opportunity to obtain
any additional information he deems necessary to verify the accuracy of any
information obtained concerning Warrant Stock and the Company and (iv) he has
such knowledge and experience in financial and business matters that he is able
to evaluate the merits and risks of purchasing Warrant Stock and to make an
informed investment decision relating thereto.
     The undersigned hereby represents and warrants that he is purchasing
Warrant Stock for his own account for investment and not with a view to the sale
or distribution of all or any part of Warrant Stock.
     The undersigned understands that because Warrant Stock has not been
registered under the Securities Act, he must continue to bear the economic risk
of the investment for an indefinite period of time and Warrant Stock cannot be
sold unless it is subsequently registered under applicable federal and state
securities laws or an exemption from such registration is available.

 



--------------------------------------------------------------------------------



 



     The undersigned agrees that he will in no event sell or distribute or
otherwise dispose of all or any part of Warrant Stock unless (i) there is an
effective registration statement under the Securities Act and applicable state
securities laws covering any such transaction involving Warrant Stock, or
(ii) the Company receives an opinion of legal counsel reasonably acceptable to
the Company stating that such transaction is exempt from registration. The
undersigned consents to the placing of a legend on his certificate for Warrant
Stock stating: (i) that the resale or transfer of the Warrant Stock has not been
registered and setting forth the restriction on transfer contemplated hereby;
and (ii) to the placing of a stop-transfer order on the books of the Company and
with any transfer agents against Warrant Stock until Warrant Stock may be
legally resold or distributed without restriction.
     The undersigned has considered the federal and state income tax
implications of the exercise of the Warrant and the purchase and subsequent sale
of the Warrant Stock.

                                Signature    
 
                              Print Name    
 
               
 
  or            
 
                    Entity Name:        
 
               
 
               
 
  By:                                   Signature    
 
                              Print Name    
 
                              Title    

-2-